PAZOO, INC. February 22, 2012 Via EDGAR Christopher Chase United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Pazoo, Inc. Amendment No. 3 to Registration Statement on Form S-1 Filed January 31, 2012 File No. 333-178037 Dear Mr. Chase: I write in response to your letter dated February 9, 2012 seeking comments and/or information with regard to the above-referenced filing. As requested in your letter please find our written responses below.Additionally, today we have filed a substantive amendment (Amendment No. 4) to the previously filed Form S-1. For ease of review of the Form S-1/A, we have attached to this letter a copy of the Form S-1/A which highlights the changes to address the comments noted in your letter. Dilution, page 18 1. We reissue comment 14 of our letter dated January 11, 2012. Please revise your dilution disclosure to provide a comparison of the contribution of individuals purchasing shares in this offering, assuming an offering price of $0.005, to the effective cash contribution of your officers, directors, promoters and affiliated persons that were previously granted shares at no cost. See Item 506 of Regulation S-K. We have made the requested revisions to this section in Amendment No. 4. Selling Security Holders, page 19 2. Please revise the third sentence of the first paragraph of this subsection to clarify that only the Selling Security Holders may offer shares in reliance on this filing. Currently, your disclosure inaccurately suggests that any “current stock holder” may re-sell all of its shares in reliance on this registration statement. We have made the requested revision to this section in Amendment No. 4. 3. Please delete the last sentence of the second paragraph of this subsection as inappropriately suggests that the company is not responsible for the disclosure contained in the prospectus. We have deleted the verbiage in question in Amendment No. 4. Description of Business, page 33 4. Where statements are made in reliance on independent third party data, please disclose the source of that data. Where statements are not supportable with independent third party data, please characterize them as your belief and tell us the basis for 15A Saddle Road, Cedar Knolls, NJ 07927
